DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As per the instant Application 16/878,626, the examiner acknowledges the applicant's submission of the AFCP amendments dated 3/28/2022. At this point, claims 1, 3, 4, 8, 10, 12, 15, 17 and 19 have been amended. Claims 1-20 are allowable. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for marking of allowable subject matter of independent claims 1, 8 and 15, in the instant application is the combination with the inclusion in these claims of the limitations of an apparatus comprising:
“…method of adaptive metadata batching associated with a journaling file system, the method comprising: receiving incoming data; based at least on receiving the incoming data, computing metadata for the incoming data and generating a journal entry for updating metadata in an active metadata batch, the computed metadata representing changes to be made to the journaling file system based on the incoming data; based on the computed metadata, updating the metadata the active metadata batch that is waiting to be written to a storage medium”.
The closest prior art Kang et al., US PGPUB 2020/0117389 – teaches method of managing metadata groups and journal log sets during a run time of a storage device. In operation S210, the memory controller 100 stores a plurality of metadata groups MD1 to MDn in the buffer memory BM (that corresponds to an active metadata batch waiting in buffer memory). In operation S220, the memory controller 100 updates a metadata group of the plurality of metadata groups MD1 to MDn and generates journal logs indicating update information of the metadata group. In operation S230, the memory controller 100 controls the number of journal logs included in the journal log set JLS for the metadata group based on journal times for the journal logs. On condition of the current number of journal logs in the journal log set JLS reaching a first number, operation S240 may be performed. In operation S240, the memory controller 100 programs the metadata group and the journal log set for the metadata group to non-volatile memory, that corresponds to an active metadata batch waiting to be written in a storage medium but not the specific limitations as recited.
Further, closest prior art Pawar (9,460,177) teaches a method is used in managing updating of metadata of file systems. A reference to a change to metadata of a file of a file system is stored in a global sync list configured to store changes to metadata of a plurality of files of a plurality of file systems. The change to the metadata of the file is stored in a journal upon receiving an I/O request for the file of the file system. The journal includes metadata transactions upon the plurality of files of the plurality of the file system. The change to the metadata of the file of the file system is applied to metadata of the file system organized on a storage device using the reference to the change stored in the global sync list but not the specific limitations as recited
Dependent claim(s) 2-7, 9-14 and 15-20 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1, 8 and 15 upon which claims 1-20 depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-270-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135